Citation Nr: 1024423	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2008, a 
statement of the case was issued in July 2008, and a 
substantive appeal was received in  August 2008.  The Veteran 
failed to appear for a Board hearing in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is totally disabled due to blood 
clots and seizures.  He states that it is highly dangerous 
for him to pursue gainful employment, especially in cooking 
and construction, his two professions.  He alleges that there 
are too many risks he would be taking as far as bleeding to 
death internally and externally.  

The record shows that he has had deep venous thrombosis, a 
cerebrovascular accident, hypertension, a seizure disorder, 
and a personality disorder.  The RO has not considered his 
personality disorder in determining his eligibility for 
pension, and it must, per Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

In January 2008, a VA physician stated that the Veteran was 
disabled for 6 months.  In June 2008, another VA physician 
indicated that he was disabled due to a previous blood clot 
of his right leg and seizure disorder.  These were both after 
a November 2007 VA examination which showed a history of 
blood clot to the right leg in 2006, a history of seizure and 
cerebrovascular accident in 2006, hypertension, and that 
anticoagulation had just been discontinued.  Another VA 
examination should be conducted as indicated below.  
Beforehand, however, any additional medical records of 
treatment the Veteran has received since April 2008 should be 
obtained.  

It is noted that the Veteran may be incarcerated.  The duty 
to assist incarcerated Veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow Veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711. Nevertheless, VA's duty to 
assist an incarcerated Veteran includes: (1) attempting to 
arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their medical personnel conduct an examination 
according to VA examination work sheets; or (3) sending a VA 
or fee-basis examiner to the correctional facility to conduct 
the examination.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

In Bolton, the Court cautioned that "those who adjudicate 
claims of incarcerated Veterans are to be certain that they 
tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans." 

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated Veterans. The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel. If that is not possible, the Veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
or other medical records of treatment 
the Veteran has received since April 
2008.  

2.  Thereafter, schedule the Veteran 
for a VA examination to assess the 
severity and permanence of each of his 
nonservice-connected disabilities, 
including his personality disorder, 
right leg deep venous thrombosis, 
cerebrovascular accident, seizure 
disorder, and hypertension, and their 
impact on the Veteran's ability to 
obtain and maintain substantially 
gainful employment.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as 
to whether the combined effect of the 
Veteran's disabling conditions 
(including medical and psychiatric 
disabilities) precludes him from 
obtaining or retaining substantially 
gainful employment.  A complete 
rationale for any opinion expressed 
must be included in the examination 
report. 

3.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


